Title: 80. A Bill for Amending the Constitution of the College of William and Mary, and Substituting More Certain Revenues for Its Support, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Whereas a scheme for cultivating and disseminating useful knowledge in this country, which had been proposed by some of its liberal minded inhabitants, before the year 1690 of the Christian epocha, was approved, adopted, and cherished, by the General Assembly, upon whose petition King William and Queen Mary of England, to the crown whereof the people here at that time acknowledged themselves, as a colony, to be subject, by their charter, bearing date the seventh day of February, in the fourth year of their reign, gave license, in due form, to Francis Nicholson, Esquire, Lieutenant Governor of the colony, and seventeen other trustees, particularly named, to found a place of universal study, or perpetual college, in such part of the country as the General Assembly  should think fit, consisting of a President, six Professors, and an hundred scholars, more or less; enabled the trustees, and their survivors, to take and hold lands, tenements, and hereditaments, to the yearly value of two thousand pounds, with intention, and in confidence, that, after application of the profits thereof, with such donations as by themselves and others might be made for that purpose, to the erecting, founding, and adorning the college, they should transfer the same to the President and Professors; appointed James Blair, clerk, the first President, and empowered the trustees, and their successors, to elect the succeding President, and the Professors; willed the college, after it should be founded, to be called the College of William and Mary in Virginia; and incorporated the President and masters, enabling them and their successors to take and hold lands, tenements, hereditaments, goods and chattels, to the yearly value of two thousand pounds, of lawful money of England; appointed the trustees and their successors, to be elected in the manner therein prescribed, so as not to be less than eighteen, visiters of the College, with power to nominate one of themselves a rector annually, and to ordain statutes for the government of the College, not contrary to the royal prerogative, the laws of England or Virginia, or the canons of the Church of England; willed that the President and Professors should have a Chancellor, to be nominated, every seventh year, in the manner therein prescribed; granted to the trustees a sum of money, then in the hands of William Byrd, Esquire, the Auditor, received for quitrents, to be applied towards erecting, founding, and adorning the College; and also granted to the trustees, to be transferred to the President and Professors, in like manner as before directed, part of the then royal revenue, arising from the duty upon tobacco exported; and also granted to the said trustees the office of surveyor general of Virginia, with intention, and in confidence, that they and their successors, or the longest livers of them, should receive the profits thereof, until the foundation of the College, and when that should be effected, account for and pay the same or the surplus, above what should have been expended in that work, to the President and Professors; and that thereafter the said office should be held by the said President and Professors. And the said King and Queen, by their said charter, granted to the said trustees ten thousand acres of land on the south side of the Blackwater swamp, and also other ten thousand acres of land in Pamunkey neck, between the forks or branches of York river, with this intention, and in confidence, that the said trustees, or the longest livers of them, should transfer  the said twenty thousand acres of land, after the foundation of the College, to the President and Professors; as by the said charter, among other things, relation being thereunto had, may more fully appear. And whereas voluntary contributions towards forwarding this beneficial scheme, the sum whereof exceeded two thousand pounds, sterling, was received by the said trustees, with one thousand pounds, sterling, out of the money arising from the quitrents granted to the use of the said College by Queen Anne, part whereof was applied to the purchase of three hundred and thirty acres of land at the middle plantation, being the same place at which the General Assembly, by their act, passed in the year 1693, had directed the said College to be built, and whereon the same was accordingly built, and the General Assembly, by one other act, passed in the same year 1693, intitled an Act for laying an imposition upon skins and furs, for the better support of the College of William and Mary in Virginia, endowed the said College with certain duties on skins and furs therein specified, which duties were afterwards enlarged and confirmed to the use of the said College, and made payable to the President and Professors by divers other acts of General Assembly. And by one other act passed in the year 1718, the said College was further endowed by the General Assembly with the sum of one thousand pounds, out of the public funds, in the hands of the Treasurer, which was directed to be laid out for the maintaining and educating scholars, and to be accounted for to the General Assembly, from time to time, when required: Which sum was accordingly paid to the said visiters, and by them invested in the purchase of two thousand one hundred and nineteen acres of land, on both sides of Nottoway river, in the counties of Prince George, Surry, and Brunswick, and seventeen negro slaves, to be employed in tilling and manuring the same, and certain scholarships were accordingly established on the said funds; and the General Assembly, by their act, passed in the year 1726, and intitled an Act for laying a duty on liquors, further endowed the said College with an annual revenue of two hundred pounds, for twenty one years, to be paid out of certain duties thereon imposed on liquors, and by one other act, passed in the year 1734, endowed it with the whole of the said duties, during the residue of the said term then unexpired, a part or the whole thereof to be expended in purchasing a library for the said College: And by divers other acts, passed at subsequent times, the Assemblies, for the times being, having continued to the said College the whole of the annual revenues, arising from the said duties, until  the first of June, which shall be in the year 1780, to be applied to the funding scholarships, and other good uses, for the support of the said College, and to be accounted for to the General Assembly; and the said General Assembly byofin the yeargave a further donation to the said College ofto be laid out in purchasing a mathematical apparatus for the said College, which was accordingly purchased. And the said trustees, in pursuance of the trust reposed in them, proceeded to erect the said College, and established one school of sacred theology, with two professorships therein, to wit, one for teaching the Hebrew tongue, and expounding the holy scriptures; and the other for explaining the common places of divinity, and the controversies with heretics; one other school for philosophy, with two professorships therein, to wit, one for the study of rhetoric, logic, and ethics, and the other of physics, metaphysics, and mathematics; one other school for teaching the Latin and Greek tongues; and one other for teaching Indian boys reading, writing, vulgar arithmetic, the catechism and the principles of the Christian religion; which last school was founded on the private donation of the honorable Robert Boyle, of the kingdom of England, and, by authority from his executors, submitted to the direction of the Earl of Burlington, one of the said executors, of the bishop of London, for the time being, and in default thereof, to the said trustees; and over the whole they appointed one president as supervisor.
And whereas the experience of near an hundred years hath proved, that the said College, thus amply endowed by the public, hath not answered their expectations, and there is reason to hope, that it would become more useful, if certain articles in its constitution were altered and amended, which being fixed, as before recited, by the original charters, cannot be reformed by the said trustees, whose powers are created and circumscribed by the said charter, and the said College being erected and constituted on the requisition of the General Assembly, by the Chief Magistrate of the state, their legal fiduciary for such purposes, being founded and endowed with the lands and revenues of the public, and intended for the sole use and improvement, and no wise in nature of a private grant, the same is of right subject to the public direction, and may by them be altered and amended, until such form be devised as will render the institution publicly advantageous, in proportion as it is publicly expensive; and the late change in the form of our government, as well as the contest of arms in which we are at present engaged, calling for extraordinary abilities both in council and field, it becomes the peculiar duty of the Legislature, at this time,  to aid and improve that seminary, in which those who are to be the future guardians of the rights and liberties of their country may be endowed with science and virtue, to watch and preserve the sacred deposit: Be it therefore enacted by the General Assembly, that, instead of eighteen visiters or governors of the said College, there shall in future be five only, who shall be appointed by joint ballot of both houses of Assembly, annually, to enter on the duties of their office on the new year’s day ensuing their appointment, having previously given assurance of fidelity to the commonwealth, before any Justice of the Peace; and to continue in office until those next appointed shall be qualified, but those who shall be first appointed, after the passing of this act, and all others appointed during the course of any year to fill up vacancies happening by death, resignation, or removal out of the commonwealth, shall enter on duty immediately on such appointment; any four of the said visiters may proceed to business; they shall chuse their own Rector, at their first meeting, in every year, and shall be deemed the lawful successors of the first trustees, and invested with all the rights, powers, and capacities given to them, save only so far as the same shall be abridged by this act, nor shall they be restrained in their legislation, by the royal prerogative, or the laws of the kingdom of England; or the canons or constitution of the English Church, as enjoined in the said charter. There shall be three Chancellors, in like manner appointed by joint ballot of both houses, from among the Judges of the High Court of Chancery, or of the General Court, to enter on their office immediately on such appointment, and to continue therein so long as they remain in either of the said courts; any two of whom may proceed to business; to them shall belong solely the power of removing the Professors, for breach or neglect of duty, immorality, severity, contumacy, or other good cause, and the judiciary powers in all disputes, which shall arise on the statutes of the College, being called on for that purpose by the Rector, or by the corporation of President and Professors, a copy of their sentence of deprivation, being delivered to the sheriff of the county wherein the College is, he shall forthwith cause the Professor deprived to be ousted of his chambers and other freehold appertaining to the said College, and the remaining Professors to be reseized thereof, in like manner and form, and subject, on failure, to the like fines by the said Chancellors, as in cases of writs of habere facias seisinam issued from Courts of Record. But no person shall be capable of being both visiter and Chancellor at the same time; nor shall any Professor be capable of being at the same time either visiter or Chancellor. Instead of the President and six  Professors, licensed by the said charter, and established by the former visiters, there shall be eight Professors, one of whom shall also be appointed President, with an additional salary of one hundred pounds a year, before they enter on the execution of their office, they shall give assurance of fidelity to the commonwealth, before some Justice of the Peace. These shall be deemed the lawful successors of the President and Professors appointed under the said charter, and shall have all their rights, powers and capacities, not otherwise disposed of by this act; to them shall belong the ordinary government of the College, and administration of its revenues, taking the advice of the visiters on all matters of great concern. There shall, in like manner, be eight Professorships, to wit, one of moral philosophy, the laws of nature and of nations, and of the fine arts; one of law and police; one of history, civil and ecclesiastical; one of mathematics; one of anatomy and medicine; one of natural philosophy and natural history; one of the ancient languages, oriental and northern; and one of modern languages. The said Professors shall likewise appoint, from time to time, a missionary, of approved veracity, to the several tribes of Indians, whose business shall be to investigate their laws, customs, religions, traditions, and more particularly their languages, constructing grammars thereof, as well as may be, and copious vocabularies, and, on oath, to communicate, [from time to time to the said president and professors the materials he collects to be by them laid up and preserved in their library, for which trouble the said missionary shall be allowed a salary at the discretion of the visitors out of the revenues of the college.
And forasmuch as the revenue arising from the duties on skins and furrs and those on liquors with which the said college was endowed, by several acts of General assembly is subject to great fluctuations, from circumstances unforeseen, insomuch that no calculation or foresight can enable the said visitors or professors to square thereto the expenditures of the said college, which being regular and permanent should depend on stable funds, be it therefore enacted that the revenue arising from the said duties shall be henceforth transferred to the use of the public to be applied towards supporting the contingent charges of government; and that in lieu thereof the said college shall be endowed with an impost of 9d on every hogshead of tobacco to be exported from this commonwealth by land or water, to be paid to the inspectors, if such tobacco be carried to any public warehouse, by the person receiving the said tobacco from them, and by the said inspectors accounted for  on oath to the said President and professors on or before the 10th. day of Octob. in every year with an allowance of 6 per centum for their trouble, and if the said tobacco be not carried to any public warehouse, then the said impost shall be paid collected and accounted for in like manner under the like penalties, and for the same allowance as prescribed by law in the case of skins and furrs exported: which revenue shall be applied in aid of the other funds for the general purposes for which the said college is instituted, and together with them shall be accounted for annually to the General assembly.] And that this commonwealth may not be without so great an ornament, nor its youth such an help towards attaining astronomical science, as the mechanical representation, or model of the solar system, conceived and executed by that greatest of astronomers, David Ryttenhouse; Be it further enacted, that the visiters, first appointed under this act, and their successors, shall be authorised to engage the said David Ryttenhouse, on the part of this commonwealth, to make and erect in the said College of William and Mary, and for its use, one of the said models, to be called by the name of the Ryttenhouse, the cost and expence of making, transporting and erecting whereof shall, according to the agreement or allowance of the said visiters, be paid by the Treasurer of this commonwealth, on warrant from the Auditors.

appendix.

I.
}
Ethics,
}
Moral Philosophy.


Law of Nature.


Law of Nations.


Fine Arts,
}
Sculpture


Painting.


Gardening.


Music.


Architecture.


Poetry.


Oratory.


Criticism.


II. Law.
}
Municipal.
}
Common Law.


Equity.


Law Merchant.


Law Maritime.


Law Ecclesiastical.


Oeconomical.
}
Politics.


Commerce.



III.
History.
}
Civil.



Ecclasiastical.



IV. Mathematics.
}
Pure.
}
Arithmetic.


Geometry


Mechanics


Mixed.
}
Optics.


Acoustics.


Astronomy.


V.
}
Anatomy.




Medecine.


VI.
}
Natural Philosophy
}
Chymistry.


Statics.


Hydrostatics.


Pneumatics.


Agriculture.


Natural History.
}
Animals—Zoology.


Vegetables—Botany.


Minerals—Mineralogy.


VII. Ancient Languages.
}
Oriental.
{
Hebrew.


Chaldee.


Syriac


Northern.
{
Moeso Gothic.


Anglo Saxon.


Old Icelandic.


VIII. Modern Languages.

{
French.



Italian.


German.


Missionary for Indian History, &c.
